DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/2021 has been entered.
Response to Arguments
Applicant's arguments filed on 04/23/2021 have been fully considered but they are not persuasive. 
Examiner notes that Applicant does not amend the Independent Claims with the potentially allowable language discussed during the interview.  Examiner suggests amending the independent claims to emphasize the features in Applicant’s Specification, Page 7 for what Applicant describes to be the intended improvement (i.e. functional unification) over the prior art (discussed on Page 6).
Applicant argues:  “the Background does not describe a block-level BIO process, where motion vector refinement components derived according to BIO corresponding to a given position in a sub-block are to be shared by all pixels of the sub-block of a partition unit.”

Applicant argues:  “Applicant respectfully asserts that Wang does not overcome the above-noted deficiencies of the Background. Wang describes that MPEG-4 Part 10 A VC/H.264 standard allows smaller block sizes including 16x8 pixels, 8xl6 pixels, 8x8 pixels, 8x4 pixels, 4x8 pixels, and 4x4 pixels, and that block sizes of I 6x 16 pixels, l 6x8 pixels, 8x16 pixels, and 8x8 pixels being allowed to have its own reference frame. See Wang at paragraph 0070. However, Wang is still silent regarding such block partitioning is for dividing a PU into sub-blocks to be processed according the recited block-level BIO process.”
Examiner notes that Applicant argues a distinction in nomenclature in reference to the same partition of pixels, called a motion predicted block in MPEG4 referenced by Wang and called a Prediction Unit (PU) in the later HEVC standard which is based on the MPEG4.  Examiner also notes that the claims use the same “block” nomenclature as Wang.  The claims do not distinguish over this feature of the prior art, because they apply this feature based on the prior art standards as noted in Specification, Page 6.
Applicant argues:  “Wang is still silent regarding such block partitioning is for dividing a PU into sub-blocks to be processed according the recited block-level BIO process”
Examiner notes that Wang teaches that a motion vector can be determined for sub-macroblock (sub PU) partitions under the standards.  AAPA teaches that BIO is one 
Claim Construction
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language and advancing the prosecution toward an allowance.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed by a method claim, or by claim language that does not limit an apparatus claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04.  Other examples are where the claim passively indicates that a function is performed or a structure is used without requiring that the function or structure is a limitation on the claim itself.  The clause may be given some weight to the extent it provides "meaning and purpose” to the claimed invention but not when “it simply expresses the intended result” of the invention.  In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005).  Further, during prosecution, claim language that may or may not be limiting should be considered non-limiting under the standard of the broadest reasonable interpretation.  See M.P.E.P. 904.01(a); In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997).
“When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 415, 82 USPQ2d 1385 (2007).
Changes to the dimensions of prior art structures are considered obvious absent persuasive evidence that the particular changes would produce non-obvious results.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and distinctly claim that which Applicant regards to be his own invention.  See 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  A statement by an applicant in the specification or made during prosecution identifying the work of another as prior art is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. Jones  & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).  The examiner must determine whether the subject matter identified as prior art is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another.  MPEP 2129.
Claims 9, 13, 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over prior art admitted by the Applicant (“AAPA”) in view of US 20030099294 to Wang (“Wang”).  
Note that:  ”Bi-directional optical flow (BIO) is motion estimation/compensation technique disclosed in JCTVC-C204 (E. Alshina, et al., Bi-directional optical flow, Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG 16 WP 3 and ISO/IEC JTC I/SC 29/WG 11, 3rd Meeting: Guangzhou, CN, 7-15 October, 2010, Document: JCTVC-20 C204) and VCEG-AZ05 (E. Alshina, et al., Known tools performance investigation for next generation video coding, ITU-T SG 16 Question 6, Video Coding Experts Group (VCEG), 52nd Meeting: 19-26 June 2015, Warsaw, Poland, Document: VCEG-AZ05).”  AAPA, Specification, Paragraph 3.

Regarding Claim 9:  “A method of decoding video data, the method comprising:
receiving encoded data associated with a current block in a current picture, the current block including at least one prediction unit; (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, Prediction Unit is a term of the HEVC standard that refers to a block of pixels that is subject to prediction.  Prior art teaches this claimed feature, where the encoded data is embodied in “bi-directional predicted blocks, which is predicted from two reference frames” indicating both the predicted block information and reference/prediction information associated with the block.  
[determining whether] a size of the current block is equal to or greater than a threshold size; when the size of the current block is determined to be equal to or greater than the threshold size, (“gradient information of an (N+4)x(N+4) block are required to derive the sample-based motion refinement for the NxN block” indicating an example of a block size greater than or equal to N+4xN+4, which is then divided into sub-blocks.  AAPA, Specification, Paragraph 3.  See additional details of prediction block partitioning in Wang below.)  
decoding the at least one prediction unit by performing a block-level bidirectional optical-flow process, including: … determining a first motion vector identifying: a first reference block in a first reference picture and a second motion vector identifying a second reference block in a second reference picture for the at least one prediction unit:  (Prior art teaches this claimed feature, where the encoded data is embodied in “bi-directional predicted blocks, which is predicted from two reference frames” where motion vectors are used to locate first and second reference block in the respective reference frames/pictures.  AAPA, Specification, Paragraph 3 and explanation of motion compensation under the standards in AAPA, Specification, Paragraph 26 and Wang, Paragraph 69.)
dividing the at least one prediction unit into sub-blocks;  (“gradient information of an (N+4)x(N+4) block are required to derive the sample-based NxN block” indicating an example of a block size greater than or equal to N+4xN+4, which is then divided into sub-blocks.  AAPA, Specification, Paragraph 3.  See additional details of prediction block partitioning in Wang below.)  

performing a block-level bi-directional optical-flow process on each of the sub-blocks ( “In VCEG-AZ05, BIO utilizes a 5x5 window to derive the motion refinement of each sample. … gradient information of an (N+4)x(N+4) block are required to derive the sample-based motion refinement for the NxN block” indicating an example with a threshold size of 1 pixel (5-4)  AAPA, Specification, Paragraph 3.  See treatment of “determining” and examples of other threshold block sizes and what happens if a block is less than the threshold size below.)
[performing a block-level bi-directional optical-flow process] to determine respective motion vector refinement components shared by all pixels of the corresponding sub-block, including: … deriving x-direction gradient difference corresponding to a given position of a current sub-block between first x-direction gradient of the first reference block and second x-direction gradient of the second reference block; … deriving y-direction gradient difference corresponding to the given position of the current sub-block between first y-direction gradient of the first reference block and second y-direction gradient of the second reference block; (“gradient information of an (N+4)x(N+4) block are required to derive the sample-
determining an x-offset value and a y-offset value according to an optical flow model, wherein the x-offset value and the y-offset value are selected to obtain a reduced or minimum flow difference between a first position and a second position, and the first position and the second position are two positions in the first reference block and the second reference block respectively corresponding to the given position of the current block; and (“gradient information of an (N+4)x(N+4) block are required to derive the sample-based motion refinement for the NxN block. … In equation (2), 1/0) and 1/1) represent the x-directional gradient in list0 and list1 predictor, respectively; 1/0) and 1/1) represents the y-directional gradient in list0 and list1 predictor, respectively; vx and vy represents the offsets in x- and y-direction, respectively.”  AAPA, Specification, Paragraphs 3, 6.)
deriving the respective motion vector refinement components shared by all the pixels of the corresponding sub-block according to bi-directional optical-flow prediction corresponding to the given position performed based on the first reference block, the second reference block, the x-direction gradient difference weighted by the x-offset value, and the y-direction gradient difference weighted by the y-offset value; (“Accordingly, 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
” Where the prediction includes weighting by the vx and vy offset values.  AAPA, Specification, Paragraph 9.  Note per-sub-block (defined as an NxN group of pixels) BIO and motion prediction application above, and a similar embodiment in Wang, Paragraph 95 “for each macroblock” and statement of motivation below.)
after the respective motion vector refinement components shared by all the pixels of the corresponding sub-block are determined, … decoding pixel data of the at least one prediction unit according to the first motion vector, the second motion vector, and the motion vector refinement components of the sub-blocks; and (“BIO derived the sample-level [pixel-level] motion refinement based on the assumptions of optical flow and steady motion. It is applied only for truly bi-directional predicted blocks, which is predicted from two reference frames corresponding to the previous frame and the latter frame,” where bi-directional prediction requires a first and a second motion vector corresponding to blocks of pixels in a previous and a latter reference frame respectively.  AAPA, Specification, Paragraph 3.  Note examples of blocks and sub-blocks above.)
Cumulatively note that Wang provides additional variant embodiments of:  
“determining whether a size of the current block is equal to or greater than a threshold size;”  (“If a macroblock is coded using inter 
“when the size of the current block is determined to be not equal to or not greater than the threshold size, decoding the at least one prediction unit without performing the block-level bidirectional optical-flow process, including:”  (“direct mode coding for B [bi-directional prediction] pictures … If a macroblock is coded using inter coding, the MPEG-4 Part 10 AVC/H.264 standard allows each of the six smaller block sizes of FIGS. 3a-f (16 by 8 pixels, 8 by 16 pixels, 8 by 8 pixels, 8 by 4 pixels, 4 by 8 pixels, and 4 by 4 pixels) to have its own motion vector.”  See Wang, Paragraphs 69-70.  Thus, in this example blocks not greater or equal to 16 by 16 pixels are subject to B prediction coding without optical-flow process)
“determining the first motion vector identifying the first reference block in the first reference picture and the second motion vector identifying the second reference block in the second reference picture for the at least one prediction unit: and decoding the pixel data of the at least one prediction unit using bi-directional prediction based on the first reference block and the second reference block.”  (Prior art teaches this claimed feature, where the encoded data is embodied in “bi-directional predicted blocks, which is predicted from two reference frames” where motion vectors are used to locate first and second reference block in the respective reference frames/pictures.  AAPA, Specification, Paragraph 3 and explanation of motion compensation under the standards in AAPA, Specification, Paragraph 26 and Wang, Paragraph 69.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA to “determine whether a size of the current block is equal to or greater than a threshold size; and when the size of the current block is determined to be not equal to or not greater than the threshold size, decoding the current block using bi-directional prediction based on the first reference block and the second reference block without performing the block-level bidirectional optical-flow process, and performing a different prediction otherwise, as taught in Wang, in order to apply prediction methodology that is best suited to a particular block size.  Wang, Paragraphs 93-94, 7-9.  
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any 
Claim 13, “An apparatus for motion compensation of video data performed by a video coding system,” is rejected for reasons stated for Claim 9 and because prior art teaches:  
“a processor configured by software to: …” (“The encoder or decoder can be a processor, application specific integrated circuit (ASIC)”  Wang, Paragraph 42 and statement of motivation in Claim 1.)
Regarding Claim 21:  “The method of Claim 9, wherein the threshold size corresponds to: a block width of 8 pixels, a block height of 8 pixels, or a block dimension of 8x8 pixels.”  (First note, as explained in the Claim Construction section above, selection, change, or substitution of dimensions in a prior art construct are obvious because there is no evidence that unexpected results are produced.  Second, note that the claimed example is described in prior art:  “If a macroblock is coded using inter coding, the MPEG-4 Part 10 AVC/H.264 standard allows each of the six smaller block sizes of FIGS. 3a-f (16 by 8 pixels, 8 by 16 pixels, 8 by 8 pixels, 8 by 4 pixels, 4 by 8 pixels, and 4 by 4 pixels) to have its own motion vector,” thus blocks having a dimension of 8 pixels can serve as a threshold size.  See Wang, Paragraph 70.  See statement of motivation in Claim 9.”
Claim 22 is rejected for reasons stated for Claim 21 in view of Claim 13 rejection.
Claim 23, “A method of encoding video data,” is rejected for reasons stated for Claim 9, because it recites steps identical to Claim 9, and because prior art generally 
Claim 24 is rejected for reasons stated for Claim 21 in view of Claim 23 rejection.
Regarding Claim 25:  “The method of Claim 9, wherein a gradient filter and an interpolation filter in the block-level bi-directional optical-flow process are unified with an interpolation filter for a fractional motion compensation usable for decoding the current picture.”  (“In VCEG-AZ05, the Bi-directional Optical flow (BIO) is implemented as an additional process to the process as specified in the HEVC reference software … the gradient filter and the interpolation filter in BIO are additional processes to the conventional HEVC.”  AAPA, Specification, Paragraphs 26-27.  The filters appear to be unified under the VCEG-AZ05 standard extension where it may not have been integrated under the conventional HEVC.)
Claim 26 is rejected for reasons stated for Claim 25 in view of Claim 13 rejection.
Claim 27 is rejected for reasons stated for Claim 25 in view of Claim 23 rejection.

Conclusion
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language.
The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze each prior art document in its entirety since other areas of the document may be relied upon W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483